Citation Nr: 1125689	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  03-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for diabetes mellitus on a schedular basis. 

2.  Entitlement to an initial rating higher than 40 percent for diabetes mellitus on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in November 2001, of a Department of Veterans Affairs (VA) Regional Office (RO).  While on appeal, in a rating decision, dated in July 2006, the RO increased the rating for diabetes mellitus to 40 percent effective February 27, 2006.  While on appeal, in rating decision in October 2006, the RO amended the effective date of the 40 percent rating to January 2, 1997, the date of receipt of the underlying claim of service connection.

In a decision in March 2007, the Board denied an initial rating higher than 40 percent for diabetes mellitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In a decision, dated in October 2008, the Court vacated and remanded that part of the Board's decision denying an initial rating higher than 40 percent for diabetes mellitus for further proceedings consistent with the Court's decision.  In February 2010, the Board remanded the case for additional development.

As the requested development has been completed, namely, to obtain VA records since 2006 and records of the Social Security Administration and to refer the case to the VA Director of Compensation and Pension for consideration of an extraschedular, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).








FINDINGS OF FACT

1.  From the effective date of service connection, the Veteran has not had episodes of hypoglycemia reactions, requiring one or two hospitalizations a year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated. 

2.  From the effective date of service connection, the Veteran's disability level and symptomatology are contemplated by the regular schedular criteria of Diagnostic Code 7913 and the assigned 40 percent schedular rating is, therefore, adequate, and an extraschedular rating is not warranted. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating higher than 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an initial rating higher than 40 percent for diabetes mellitus on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.321(b) and § 4.119, Diagnostic Code 7913 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, dated in September 2002, in May 2006, and in April 2010.  The Veteran was notified of the type of evidence needed to substantiate the underlying claim of service connection.  The Veteran was also notified of the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability was worse and the effect the disability had on employment. 


The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the effective date of the claim, that is, the date of receipt of the claim).

As the VCAA notice came after the initial adjudication, the VCAA notice was deficient, but the timing defect was cured as after the RO provided content-complying VCAA notice the claim for increase was readjudicated as evidenced by the supplemental statement of the case in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration.  The Veteran was afforded VA examinations in June 1997, May 2002, and in March 2006. 




The reports of the VA examinations show that the VA examiners reviewed the Veteran's file, noted the pertinent medical history, and described the current symptoms in sufficient detail so that the Board's decision in deciding the appeal is a fully informed one.  For these reasons, the VA examinations are adequate.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.




The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Facts 

The service personnel records show that the Veteran served in Vietnam from October 1968 to March 1969. 

After service, private medical records show that in November 1979 and in July 1980 the Veteran was hospitalized for pancreatitis.  In 1993, the Veteran was hospitalized for a left elbow infection and in 1994 and in 1995, the Veteran was hospitalized for eye surgery. 

Private medical records show that by October 1995 the Veteran had developed insulin dependent diabetes mellitus with complications of diabetic retinopathy, resulting in legal blindness, and diabetic neuropathy, which made it difficult for the Veteran to perform his job.  

Records of the Social Security Administration show the Veteran was found to be disabled due to blindness from October 1995.  

Between January 1996 and August 1996, the Veteran had two episodes of hypoglycemia, neither of which required hospitalization.  

In January 1997, the Veteran filed a claim of service connection for diabetes mellitus due to exposure to Agent Orange in Vietnam and for hypertension.  In a rating decision in July 1997, the RO granted service connection for hypertension, but denied service connection for diabetes mellitus. 





VA records show that on VA examination in June 1997 history included a diagnosis of diabetes in 1993.  Complications included diabetic retinopathy, resulting in legal blindness, and diabetic neuropathy.  It was noted that the Veteran could no longer work as a plant superintendant in December 1995 because of complications of diabetes mellitus. 

In a rating decision in August 2000, the RO granted service connection for posttraumatic stress disorder and assigned a 70 percent rating.

In January 2001, the Veteran filed a claim for a total disability rating for compensation due to individual unemployability.  The Veteran stated that he became too disabled to work in December 1995 after 26 years on the job, because of his mental state and diabetes and hypertension. 

In a rating decision in November 2001, in accordance with Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160  TEH (N.D. Cal.), the RO granted service connection for diabetes mellitus and diabetic complications of diabetic retinopathy, diabetic neuropathy of the lower extremities, microvascular disease, and loss of use of a creative organ, effective January 2, 1997, the date of receipt of the initial claim of service connection for diabetes mellitus.  The RO also granted a total disability rating for compensation based on individual unemployability. 

On VA examination in May 2002, there was no history of hospitalization for a hypoglycemic reaction or twice a month visits to a diabetic care provider.  

In a rating decision in July 2002, the RO amended the Veteran's service-connected disabilities as follows: assigned a 90 percent rating for retinopathy, effective January 2, 1997; continued the 70 percent rating for posttraumatic stress disorder; continued a 20 percent rating for diabetes mellitus; granted service connection for diabetic neuropathy of the right hand and the left hand, assigning a 10 percent rating for each, effective January 2, 1997; continued the 10 percent rating for diabetic neuropathy of the right lower extremity and the left lower extremity; 


continued the 10 percent rating for hypertension; and granted service connection for erectile dysfunction.  The combined schedular rating was 100 percent from January 2, 1997, which supplanted the total disability rating for compensation based on individual unemployability.

VA records from January 2001 to March 2005 show that the Veteran was followed for complications of diabetes mellitus, including retinopathy and neuropathy.  The Veteran's blood sugar level was being controlled with medication. 

In February 2006, the Veteran's private endocrinologist stated that he would see the Veteran in three months.  In June 2006, the private endocrinologist stated that since 1993 the Veteran had been on a regime of a restricted diet and regulations of activities and insulin for diabetes mellitus and that the Veteran has been disabled from work due to diabetes and complications of diabetes since January 1996. 

On VA examination in March 2006, the examiner stated that there was no history of hospitalization for diabetes or episodes of ketoacidosis or hypoglycemic reactions.    The VA examiner noted that the Veteran saw his diabetic care provider every four to six months.

In a rating decision in April 2006, the RO amended the ratings for diabetic neuropathy of the right hand to 30 percent before March 16, 2005, and 50 percent from March 16, 2005; for diabetic neuropathy of the left hand to 20 percent before March 16, 2005, and 40 percent from March 16, 2005; for diabetic neuropathy of the right lower extremity to 20 percent before March 16, 2005, and 30 percent from March 16, 2005; and for diabetic neuropathy of the left lower extremity to 20 percent before March 16, 2005, and 30 percent from March 16, 2005. 

In a rating decision in October 2006, the RO amended the ratings for diabetes mellitus under Diagnostic Code 7913 to 40 percent, effective January 2, 1997. 




In a statement in November 2006, the Veteran asserted that he was hospitalized for diabetes in 1993, in 1994, and in 1995, which prevented his gainful employment since December 1995. 

VA records from September 2006 to April 2010 show that the Veteran's blood sugar level was controlled with medication.   

Schedular Criteria for Rating Diabetes Mellitus

Diabetes mellitus is currently rated 40 percent under Diagnostic Code (DC) 7913, effective January 2, 1997, the same effective date for the grant of service connection.

Under Diagnostic Code 7913, the criteria for the next higher rating for diabetes mellitus, 60 percent, are insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note 1 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.





The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913.  

In addition, the criterion of "regulation of activities "requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating.  The provisions of 38 C.F.R. § 4.7, pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

During the appeal period, that is, from January 2, 1997, the effective date of service connection for diabetes mellitus, and currently, the evidence shows that the Veteran required insulin, a restricted diet, and regulation of activities as stated by the private endocrinologist and supported by VA records, which are the criteria for a 40 percent rating. 

What distinguishes a 40 percent rating from a 60 percent rating are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 






In this case, neither the private endocrinologist, who has followed the Veteran from at least 1995, nor the records of VA since 1997 document ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider at any time during the appeal period.  

As for the statement in June 2006 by the private endocrinologist that the Veteran has been disabled from work due to diabetes and complications of diabetes since January 1996, reference to unemployabilty is not relevant to the schedular criteria for a 60 percent rating under DC 7913.  Moreover, the Veteran already has a combined schedular rating of 100 percent since January 2, 1997. 

As for the statement in June 2006 by the private endocrinologist that the Veteran has had diabetes and complications of diabetes since 1993 and the Veteran's statement that he was hospitalized for diabetes in 1993, in 1994, and in 1995, which prevented his gainful employment since December 1995, a disability rating for diabetes mellitus under DC 7913 cannot be assigned before the effective date of the grant of service connection for diabetes, that is, January 2, 1997.  Moreover to the extent the evidence relates to unemployability, unemployability is not relevant to the schedular criteria for a 60 percent rating under DC 7913.  Also, the Veteran already has a combined schedular rating of 100 percent since January 2, 1997, and a separate total disability rating for compensation based on individual unemployability applies only where the schedular rating is less than total, that is, less than 100 percent, which is not the case here.

Although the Veteran is competent to describe symptoms and his statements are credible, the Veteran's statements are not probative as to the specific rating criteria for diabetes, pertaining to episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, under DC 7913, which distinguishes a rating of 40 percent from a rating of 60 percent. 




In the absence of evidence that diabetes mellitus required insulin and a restricted diet and a regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, the criteria for the next higher rating, 60 percent, under DC 7913 have not been met at any time during the appeal period, that is, from the date of service connection for diabetes, January 2, 1997, and currently, and the provisions of 38 C.F.R. § 4.7 do not apply.  See Camacho at 366-367; see Tatum at 156.  As the successive rating criteria for a 60 percent have not been met, the Veteran does not meet the successive rating criteria for a 100 percent rating. 

As the preponderance of the evidence is against the claim for a higher rating on a schedular basis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 

Extraschedular Rating 

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in an exceptional case where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in an exceptional case is: a finding that the case represents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised by the claimant, as here, the Veteran has stated that his diabetes has interfered with his ability to work, the Board must decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In a remand in February 2010 the Board referred to the Director of VA's Compensation and Pension Service the question of an extraschedular rating for diabetes.  In December 2010, after reviewing the Veteran's file, the Director of VA's Compensation and Pension Service concluded that evidence of record was wholly consistent with the criteria for a 40 percent rating for diabetes under Diagnostic Code 7913 with separately rated complications, and that the record failed to demonstrate an unusual or exceptional disability picture that rendered the regular rating criteria impractical.

In May 2011, the RO issued a supplemental statement of the case and denied an initial rating higher than 40 percent on an extraschedular basis. 

As the referral to the Director of VA's Compensation and Pension Service has been completed and the claim for an extraschedular rating has been denied by the RO, the Board can now review the denial of an extraschedular rating on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 427-29 (2009).  

To the extent, the referral for an extraschedular rating by the Board in its remand was an initial finding, a remand by the Board is a preliminary order and does not constitute a final decision on the Board.  In other words, the remand was not a final decision and therefore not binding on the question of an extraschedular rating.   38 C.F.R. § 20.1100(b). 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court provided a sequential three-step analysis for determining whether a case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  In Anderson at 428, the Court explained that the Board has jurisdiction to review whether a decision [by the RO] not to award an extraschedular rating was appropriate under all three elements [steps] set forth in Thun. 




In Thun, the first element is whether the schedular rating adequately contemplates a claimant's disability picture.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate. 

The second element is if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then does the case present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

If the first and second elements are found to be inadequate, then it must be determined whether, to accord justice, the disability picture requires an extraschedular rating. 

As for the first element of Thun, a comparison between the level of severity and symptomatology of diabetes with the established criteria in DC 7913, the record shows that during the appeal period the Veteran required insulin, a restricted diet, and regulation of activities, which are the criteria for a 40 percent rating.  The criteria for the next higher rating, 60 percent, are the requirements of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  And the record does not show that during the appeal period the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  




The record does show that the Veteran has complications of diabetes which are compensable and separately rated under different diagnostic codes, namely, diabetic retinopathy, diabetic neuropathy of the right hand and the left hand, and diabetic neuropathy of the right lower extremity and the left lower extremity.  And the Veteran has not disagreed with the separate ratings for the complications of diabetes.  As the complications are compensable, the complications are not part of the criteria for the next higher rating under DC 7913.  In other words, as to the rating criteria of DC 7913 the Veteran's level of severity and symptomatology are contemplated by DC 7913, and the assigned schedular rating is, therefore, adequate. 

As for the second element of Thun, as DC 7913 contemplates the Veteran's level of disability and symptomatology, the case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards of DC 7913.  And therefore the Board concludes that under the third element the disability picture under DC 7913 does not warrant an extraschedular rating to accord justice.

As for the statement in June 2006 by the private endocrinologist that the Veteran has been disabled from work due to diabetes and complications of diabetes since January 1996, reference to unemployability is not relevant to the schedular criteria for a 60 percent rating under DC 7913.  While it is relevant to an extraschedular rating in the context of whether the case presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards of DC 7913, as already explained, the Veteran's level of disability and symptomatology is contemplated by regular schedule standards of DC 7913 and the schedular rating is adequate and therefore the disability picture under DC 7913 does not present such an exceptional or unusual disability picture so that the Board need not address marked interference with employment as an extraschedular factor.  






Moreover, the Veteran already has a combined schedular rating of 100 percent since January 2, 1997, the date of service connection for diabetes. 

As for the Veteran's statement that he was hospitalized for diabetes in 1993, in 1994, and in 1995, which prevented his gainful employment since December 1995, an extraschedular rating for diabetes mellitus under DC 7913 cannot be assigned before the effective date of the grant of service connection for diabetes, that is, January 2, 1997.  Moreover to the extent the evidence relates to unemployability, unemployability is not relevant to the schedular criteria for a 60 percent rating under DC 7913.  Also, the Veteran already has a combined schedular rating of 100 percent since January 2, 1997, and a separate total disability rating for compensation based on individual unemployability applies only where the schedular rating is less than total, that is, less than 100 percent, which is not the case here.

After a review of the evidence of record, and applying the law and regulations and precedent caselaw to the relevant facts, the Veteran's diabetes as it relates to insulin, a restricted diet, and regulation of activities are wholly encompassed by the schedular criteria under DC 7913, and regular rating criteria are not shown to be inadequate.  Accordingly, the Board determines that the preponderance of the evidence is against an extraschedular rating for the diabetes mellitus under DC 7913 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 










ORDER

An initial rating higher than 40 percent for diabetes mellitus on a schedular basis is denied.

An initial rating higher than 40 percent for diabetes mellitus on an extraschedular basis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


